—Judgment, Supreme Court, New York County (Joan Sudolnik, J., at Wade hearing; Renee White, J., on omnibus motion; Alfred Kleiman, J., at trial and sentence), rendered November 15, 1991, convicting defendant, after a jury trial, of robbery in the second degree and robbery in the third degree and sentencing him, as a persistent violent felony offender, to concurrent prison terms of 15 years to life and 2 to 4 years, respectively, unanimously affirmed.
Contrary to defendant’s contention, sufficient evidence was adduced at trial to enable the jury to reasonably conclude that defendant threatened the immediate use of physical force in attempting to rob a medallion cab driver on the same night that he later forcibly took money from another cab driver by displaying what appeared to be a firearm. The prosecutor’s asserted mischaracterization of the evidence is unpreserved for review and we decline to review it in the interest of justice (People v Flores, 191 AD2d 306, 307, lv denied 81 NY2d 1013).
The motion court properly denied defendant’s motion for a *395pre-trial hearing to determine the legality of a police seizure of physical evidence since he failed to set forth sufficient factual allegations with respect to the police conduct being challenged (CPL 710.60 [3] [b]; People v Kitchen, 162 AD2d 178, lv denied 76 NY2d 941).
Finally, we find without merit defendant’s argument that the trial court abused its discretion in not permitting defense counsel a continuance and not reopening the defense case after jury deliberations had commenced in order to allow the appearance of a witness who had been subpoenaed the day before since the potential testimony was speculative, at best. (People v Villegas, 190 AD2d 593, lv denied 81 NY2d 978; People v Rodriguez, 188 AD2d 494, lv denied 81 NY2d 892.) Concur — Murphy, P. J., Sullivan, Rosenberger and Ross, JJ.